DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Response to Arguments
2.	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
	On pages 6-7 of the amendment, Applicant explained that the limitations “wherein an oversaturated pixel has an exposure value that exceeds a predetermined threshold value” and “wherein the oversaturated pixel has exposure value not exceeding the predetermined threshold value,” taught in claims 2 and 8, appear in different claim elements and in each claim element the determination of being oversaturated is based on different criteria.
	While Applicant’s arguments are understood, regardless that the determination of oversaturated pixel is based on different criteria, said determination rely on the same predetermined threshold, while in one claim element the oversaturated pixel has an exposure value that exceeds the predetermined threshold, and in the other one claim element, the oversaturated pixel has the same exposure value not exceeding the same predetermined threshold.  Therefore, it is confusing, how the same oversaturated pixels has an exposure value that exceed the predetermined threshold and at the same time does not exceed the same predetermined threshold.  
On pages 7-8 of the amendment, Applicant argued that the cited sections of Hogasten are directed to processing images to reduce their noise, which is unrelated to the sunburn correction and removal of oversaturated pixels.
	While Applicant’s arguments are understood, Hogasten clearly teaches identification and removal of oversaturated pixels for correction (the oversaturated pixels can be interpreted as pixels with high contrast values or pixels with values higher than a threshold as taught in the independent claims.  See for instance ¶ 0154 which teaches high contrast values are identified; ¶ 0160 teaches areas with low gradients (e.g., areas that are blurry or have low contrast), the weight value will be close to one. Conversely, for areas with high gradients which means have high contrast, interpreted as oversaturated, the weight value will be zero or close to zero; ¶ 0339, For each comparison where the selected pixel has a greater value than a compared pixel of the neighborhood).  In addition, Hogasten teaches that the Non-Uniformity Correction may be applied to correct for oversaturated pixels of the input image (¶ 0340, After the selected pixel has been compared to all pixels in its neighborhood, a NUC term may be determined (e.g., adjusted) for the pixel based on the values of counters E, F, and G. Based on the distribution of the counts in counters E, F, and G, the NUC term for the selected pixel may be selectively incremented, decremented, or remain the same based on one or more calculations performed using values of one or more of counters E, F, and/or G; ¶ 0047, processing the blurred infrared image to determine a plurality of non-uniformity correction (NUC) terms to reduce a portion of the noise, and applying the NUC terms to unblurred infrared images captured by the infrared imaging device; ¶ 0361, noise filtering module 2112 may choose to decrement the NUC term for selected pixel 3050… such that it exhibits more uniformity with the large numbers of neighborhood pixels having lower values). Regardless if the correction is for a sunburn correction or not, Hogasten’s reference can still be used in the rejection because the limitation “…to determine pixel value and at least a shutterless sunburn correction” is an intended use statement that explains what the processing of the thermal images is used for; therefore, said limitation does not have a patentable weight.     

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims teach the limitations “wherein an oversaturated pixel has an exposure value that exceeds a predetermined threshold value” and “wherein the oversaturated pixel has exposure value not exceeding the predetermined threshold value.” Both limitations are taught in each of the claims and they opposite each other; therefore, it is unclear and confusing how the exposure value is exceeding a predetermined threshold value also not exceeding the predetermined threshold value for the same oversaturated pixels.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOGASTEN et al. (US 2015/0332441) cited in IDS, hereinafter “Hogasten”.
As per claim 7, Hogasten discloses a system for correcting oversaturated pixels in far-infrared (FIR) images captured by a shutterless FIR camera (paragraph 0046: an imaging system may include one or more infrared imaging devices, a processor, a memory, a display, a communication module, and modules to interface with a user, sensors, and/or a vehicle… Various infrared image analytics and processing may be performed on captured infrared images to correct and/or calibrate the infrared images; See paragraphs 0160 and 0229: the system 2100 may represent an infrared camera that is directed to the near, middle, and/or far infrared spectrums), comprising:
a processing circuitry (paragraphs 0046 and 0085: As shown in FIG. 1, host device 102 may include a socket 104, a shutter 105, motion sensors 194, a processor 195, a memory 196; paragraph 0089: circuit board 170 and a processing module 160); and
a memory, the memory containing instructions that, when executed by the processing circuitry (paragraphs 0046 and 0085: a memory 196; paragraph 0087: a machine readable medium 193 may be provided for storing non-transitory instructions for loading into memory 196 and execution by processor 195), configure the system to: 
capture thermal images by a FIR sensor (paragraph 0083,  infrared imaging module 100 may be configured to capture, process, and/or otherwise manage infrared images (e.g., also referred to as image frames) and provide such infrared images to host device 102 for use in any desired fashion (e.g., for further processing, to store in memory, to display, to use by various applications running on host device 102, to export to other devices, or other uses)) in the shutterless FIR camera (paragraphs 0122 and 0197); 
process the thermal images paragraph 0083,  infrared imaging module 100 may be configured to capture, process, and/or otherwise manage infrared images (e.g., also referred to as image frames) and provide such infrared images to host device 102 for use in any desired fashion (e.g., for further processing, to store in memory, to display, to use by various applications running on host device 102, to export to other devices, or other uses), by the shutterless FIR camera to determine pixel value and at least a shutterless sunburn correction, wherein the shutterless sunburn correction removes oversaturated pixels based on pixel-by-pixel analysis of the thermal image (paragraph 0160: These absolute differences may be summed to provide a summed gradient for pixel 710. A weight value may be determined for pixel 710 that is inversely proportional to the summed gradient. This process may be performed for all pixels 710 of the blurred image frame until a weight value is provided for each pixel 710. For areas with low gradients (e.g., areas that are blurry or have low contrast), the weight value will be close to one. Conversely, for areas with high gradients, the weight value will be zero or close to zero. The update to the NUC term as estimated by the high pass filter is multiplied with the weight value; paragraph 0180: Differences between corresponding pixels of neighborhoods 803a and 803b are determined and averaged to provide an averaged delta value 805c for the location corresponding to pixels 805a and 805b. Averaged delta value 805c may be used to determine weight values in block 807 to be applied to pixels 805a and 805b of image frames 802a and 802b.; Also see paragraphs 0181-0184; paragraph 0264: Similarly, in one aspect, for all pixels (or at least a large subset of them) in each row respectively, an identical offset term (or set of terms) may be applied. This may inhibit the filter from blurring spatially local details); and 
send the processed thermal images to an output device (paragraph 0087, Display 197 may be used to display captured and/or processed infrared images and/or other images, data, and information; paragraph 0236).
As per claim 10, Hogasten discloses the system of claim 7, wherein the oversaturated pixel mask is saved in a memory and a storage (paragraph 0153: Referring again to FIG. 5, the updated row and column FPN terms determined in block 550 are stored (block 552) and applied (block 555) to the blurred image frame provided in block 545. After these terms are applied, some of the spatial row and column FPN in the blurred image frame may be reduced. However, because such terms are applied generally to rows and columns, additional FPN may remain such as spatially uncorrelated FPN associated with pixel to pixel drift or other causes. Neighborhoods of spatially correlated FPN may also remain which may not be directly associated with individual rows and columns. Accordingly, further processing may be performed as discussed below to determine NUC term's; paragraph 0191: As shown in FIG. 8, row and column FPN terms 824 and 820 and NUC terms 817 may be determined and applied in an iterative fashion such that updated terms are determined using image frames 802 to which previous terms have already been applied. As a result, the overall process of FIG. 8 may repeatedly update and apply such terms to continuously reduce the noise in image frames 830 to be used by host device 102).
As per claim 11, Hogasten discloses the system of claim 10, wherein the system is further configured to: delete the oversaturated pixel mask from the memory when the oversaturated pixel is below a predetermined threshold value, wherein the predetermined threshold value indicates correction of the thermal image (paragraph 0151: To prevent real scene data from being interpreted as noise, upper and lower threshold values may be used (thPix and -thPix). Pixel values falling outside these threshold values (pixels dl and d4 in this example) are not used to obtain the offset error. In addition, the maximum amount of row and column FPN correction may be limited by these threshold values; paragraph 0155, local contrast values in the blurred image frame may be calculated, or any other desired type of edge detection process may be applied to identify certain pixels in the blurred image as being part of an area of local contrast. Pixels that are marked in this manner may be considered as containing excessive high spatial frequency scene information that would be interpreted as FPN (e.g., such regions may correspond to portions of the scene that have not been sufficiently blurred). As such, these pixels may be excluded from being used in the further determination of NUC terms. In one embodiment, such contrast detection processing may rely on a threshold that is higher than the expected contrast value associated with FPN (e.g., pixels exhibiting a contrast value higher than the threshold may be considered to be scene information, and those lower than the threshold may be considered to be exhibiting FPN); paragraph 0268: FIG. 15B shows an alternative method 2230 for noise filtering infrared image data. In reference to FIGS. 15A and 15B, one or more of the process steps and/or operations of method 2220 of FIG. 15A have changed order or have been altered or combined for the method 2230 of FIG. 15B. For example, the operation of calculating row and column neighbor differences (blocks 2214, 2215) may be removed or combined with other operations, such as generating histograms of row and column neighbor differences (blocks 2207, 2209); paragraph 0282: In one aspect, only sensor readings that differ by less than a configurable threshold may be used in the mean or median estimation. Optionally, a histogram may be used to effectively estimate the median. Optionally, only histogram bins exceeding a minimum count may be used when finding the median estimate from the histogram).
As per claims 1 and 4-5, arguments analogous to those applied for claims 7 and 10-11 are applicable for claims 1 and 4-5.
As per claim 6, arguments analogous to those applied for claim 7 are applicable for claim 6.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOGASTEN et al. (US 2015/0332441) in view of Penoyer et al. (US 2016/0175964) hereinafter “Penoyer”.
As per claim 8, Hogasten discloses the system of claim 7, wherein the system is further configured to: 
perform a pixel value analysis to determine an exposure value of each pixel in the thermal image (paragraph 0160: These absolute differences may be summed to provide a summed gradient for pixel 710. A weight value may be determined for pixel 710 that is inversely proportional to the summed gradient. This process may be performed for all pixels 710 of the blurred image frame until a weight value is provided for each pixel 710. For areas with low gradients (e.g., areas that are blurry or have low contrast), the weight value will be close to one. Conversely, for areas with high gradients, the weight value will be zero or close to zero. The update to the NUC term as estimated by the high pass filter is multiplied with the weight value; paragraph 0180: Differences between corresponding pixels of neighborhoods 803a and 803b are determined and averaged to provide an averaged delta value 805c for the location corresponding to pixels 805a and 805b. Averaged delta value 805c may be used to determine weight values in block 807 to be applied to pixels 805a and 805b of image frames 802a and 802b; See paragraphs 0181-0184), wherein the exposure values are determined based on a captured resistance value of each pixel; 
identify oversaturated pixels, wherein an oversaturated pixel has an exposure value that exceeds a predetermined threshold value for any of: a predetermined time period and a predetermined video frame (paragraph 0140: In contrast, FPN (e.g., caused by one or more components of infrared imaging module 100) will remain fixed over at least short periods of time and over at least limited changes in scene irradiance during motion. As a result, image frames captured in close proximity in time and space during motion will suffer from identical or at least very similar FPN. Thus, although scene information may change in consecutive image frames, the FPN will stay essentially constant. By averaging, multiple image frames captured during motion will blur the scene information, but will not blur the FPN. As a result, FPN will remain more clearly defined in the blurred image frame provided in block 545 than the scene information); 
identify oversaturated pixels based on neighboring pixels (paragraph 0338: a selected pixel of the infrared image may be compared with a corresponding set of other pixels (e.g., also referred to as neighborhood pixels) that are within a neighborhood associated with the selected pixel. In some embodiments, the neighborhood may correspond to pixels within a selected distance (e.g., within a selected kernel size) of the selected pixel (e.g., an N by N neighborhood of pixels around and/or adjacent to the selected pixel).), wherein the oversaturated pixel has exposure value not exceeding the predetermined threshold value and the neighboring pixels has exposure value that exceeds the predetermined threshold (paragraph 0133: For example, in one embodiment, it can be determined whether pixels or regions around the pixels of consecutive image frames have changed more than a user defined amount (e.g., a percentage and/or threshold value). If at least a given percentage of pixels have changed by at least the user defined amount, then motion will be detected with sufficient certainty to proceed to block 535.; See paragraphs 0160 and 0161; paragraph 0164: In blocks 571-573, additional high pass filtering and further determinations of updated NUC terms may be optionally performed to remove spatially correlated FPN with lower spatial frequency than previously removed by row and column FPN terms. In this regard, some variability in infrared sensors 132 or other components of infrared imaging module 100 may result in spatially correlated FPN noise that cannot be easily modeled as row or column noise. Such spatially correlated FPN may include, for example, window defects on a sensor package or a cluster of infrared sensors 132 that respond differently to irradiance than neighboring infrared sensors 132. In one embodiment, such spatially correlated FPN may be mitigated with an offset correction);
create an oversaturated pixel mask, wherein the oversaturated pixel mask includes the identified oversaturated pixels and excludes pixels not identified as oversaturated pixels (paragraph 0160: These absolute differences may be summed to provide a summed gradient for pixel 710. A weight value may be determined for pixel 710 that is inversely proportional to the summed gradient. This process may be performed for all pixels 710 of the blurred image frame until a weight value is provided for each pixel 710. For areas with low gradients (e.g., areas that are blurry or have low contrast), the weight value will be close to one. Conversely, for areas with high gradients, the weight value will be zero or close to zero. The update to the NUC term as estimated by the high pass filter is multiplied with the weight value); and 
correct the oversaturated pixels of the thermal image base on the oversaturated pixel mask by scene-based nonuniformity correction (SBNC) (paragraph 0043: Infrared imaging devices are used in a variety of imaging applications to capture infrared (e.g., thermal) emissions from objects as infrared images. Infrared images may also suffer from noise which may appear as non-uniformities in the infrared images; paragraph 0047: In one embodiment, the image correction process may include receiving a blurred infrared image from the infrared imaging device, where the blurred infrared image includes blurred infrared image data from the scene and noise introduced by the infrared imaging device, processing the blurred infrared image to determine a plurality of non-uniformity correction (NUC) terms to reduce a portion of the noise, and applying the NUC terms to unblurred infrared images captured by the infrared imaging device; paragraph 0175: Image frames 802 proceed through pipeline 800 where they are adjusted by various terms, temporally filtered, used to determine the various adjustment terms, and gain compensated; paragraph 0222: As further described with regard to FIGS. 14-23E, various image processing techniques are described which may be applied, for example, to infrared images (e.g., thermal images) to reduce noise within the infrared images (e.g., improve image detail and/or image quality) and/or provide non-uniformity correction; See paragraph 0372).
However, Hogasten does not explicitly discloses wherein the exposure values are determined based on a captured resistance value of each pixel; 
In an analogous art, Penoyer discloses wherein the exposure values are determined based on a captured resistance value of each pixel (paragraph 0033);
Hogasten and Penoyer are in the same field of endeavor, and both disclose all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.
As per claim 9, Hogasten discloses the system of claim 8, wherein the system is further configured to: 
adjust to a lower predetermined threshold to identify residual non-uniformity in the thermal image and for faster correction (paragraph 0133: For example, in one embodiment, it can be determined whether pixels or regions around the pixels of consecutive image frames have changed more than a user defined amount (e.g., a percentage and/or threshold value). If at least a given percentage of pixels have changed by at least the user defined amount, then motion will be detected with sufficient certainty to proceed to block 535.; See paragraphs 0160 and 0161; paragraph 0164: In blocks 571-573, additional high pass filtering and further determinations of updated NUC terms may be optionally performed to remove spatially correlated FPN with lower spatial frequency than previously removed by row and column FPN terms. In this regard, some variability in infrared sensors 132 or other components of infrared imaging module 100 may result in spatially correlated FPN noise that cannot be easily modeled as row or column noise. Such spatially correlated FPN may include, for example, window defects on a sensor package or a cluster of infrared sensors 132 that respond differently to irradiance than neighboring infrared sensors 132. In one embodiment, such spatially correlated FPN may be mitigated with an offset correction); 
compare the oversaturated pixels with the neighboring pixels that are not designated as oversaturated pixels in the thermal image, wherein the neighboring pixels surround the oversaturated pixel (paragraph 0338: a selected pixel of the infrared image may be compared with a corresponding set of other pixels (e.g., also referred to as neighborhood pixels) that are within a neighborhood associated with the selected pixel. In some embodiments, the neighborhood may correspond to pixels within a selected distance (e.g., within a selected kernel size) of the selected pixel (e.g., an N by N neighborhood of pixels around and/or adjacent to the selected pixel)); 
monitor correction polarity, wherein change in the correction polarity indicate conclusion of the oversaturated pixel correction (paragraph 0160: These absolute differences may be summed to provide a summed gradient for pixel 710. A weight value may be determined for pixel 710 that is inversely proportional to the summed gradient. This process may be performed for all pixels 710 of the blurred image frame until a weight value is provided for each pixel 710. For areas with low gradients (e.g., areas that are blurry or have low contrast), the weight value will be close to one. Conversely, for areas with high gradients, the weight value will be zero or close to zero (i.e., polarity changes). The update to the NUC term as estimated by the high pass filter is multiplied with the weight value); and 
return to the predetermined threshold used to determine oversaturation of pixels in the thermal image (paragraph 0151, to prevent real scene data from being interpreted as noise, upper and lower threshold values may be used (thPix and −thPix). Pixel values falling outside these threshold values (pixels dl and d4 in this example) are not used to obtain the offset error; paragraph 0155, such contrast detection processing may rely on a threshold that is higher than the expected contrast value associated with FPN (e.g., pixels exhibiting a contrast value higher than the threshold may be considered to be scene information, and those lower than the threshold may be considered to be exhibiting FPN)).
As per claims 2-3, arguments analogous to those applied for claims 8-9 are applicable for claims 2-3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482